DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the preliminary amendment filed 5/11/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2020 and 01/12/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites “notification control unit” in line 2, which lacks an article.  Examiner suggests the amendment “a notification control unit”.

Claim 1 recites “terminal control unit” in line 7, which lacks an article.  Examiner suggests the amendment “a terminal control unit”.

Claim 1 recites “the application” in line 6, which appears to refer to the previously recited “a predetermined application”.  Examiner suggests the amendment “the predetermined application” for consistency.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“notification control unit configured to…transmit” in claim 1, line 2
“terminal control unit configured to receive” in claim 1, line 7
“a server apparatus configured to make” in claim 12, line 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is directed to “A registration method performed by the communication system according to Claim 12.”  While the claimed “method” is one of the statutory categories of invention under 35 U.S.C. 101, the claim is unclear as the method claim does not recite any method steps, and therefore does not clearly define the scope of such a method.

Regarding claims 1 and 12, claim limitations “notification control unit configured to…transmit” in claim 1, line 2, “terminal control unit configured to receive” in claim 1, line 7, and “a server apparatus configured to make” in claim 12, line 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions.  “Unit” and “apparatus” are a non-structural terms that are neither modified with structure by the claim language nor linked to structure by the Specification.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 4-13 and 24 are rejected under the same rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 4-13, and 24 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Singh et al. (U.S. Pat. App. Pub. 2012/0157098), hereinafter Singh.

Regarding claim 1, Singh disclosed:
a communication terminal (mobile devices, ¶[0028]);
a predetermined application (communications application on mobile devices, ¶[0032]);

an exchange (VOIP service provider, ¶[0031]);
transmitting a notification request message (sending a request to the push notification service interfaces to request that a push notification be sent to the called party’s mobile device, ¶[0040]), and
requesting the server apparatus to transmit a notification (sending a request to the push notification service interfaces to request that a push notification be sent to the called party’s mobile device, ¶[0040]);
receiving a first registration request message including second identification information for identifying the communication terminal from the predetermined application (communications application sending a device token, i.e., second identification information, to the VOIP service provider, ¶[0032]),
register the second identification information in the exchange (registering with outbound proxy servers of the VOIP service provider, ¶[0051]-[0052]), and
register the predetermined application in the exchange (registering with outbound proxy servers of the VOIP service provider, ¶[0051]-[0052]).

While Singh generally disclosed a VOIP system including an exchange and a push notification server, Singh did not disclose utilizing notifications to cause a VOIP application/terminal to register with the exchange.  Singh further did not disclose determining that the VOIP application/terminal was not registered with the push notification server and subsequently transmitting a registration request message to the push notification server including identification information of the VOIP application/terminal and identification information of the exchange.  Specifically, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0075]-[0093], Fig. 3 and 4, and recited in independent claim 1, in particular comprising:
notification control unit configured to, when the exchange enters an operating state, 
transmit a notification request message including first identification information for identifying the exchange to a server apparatus, and
for making a predetermined application installed in a communication terminal registered in the server apparatus register the application in the exchange; and
wherein when the first registration request message is received, the notification control unit determines whether or not the second identification information is registered in the server apparatus, and when the second identification information is not registered in the server apparatus, the notification control unit transmits a second registration request message including the first identification information and the second identification information to the server apparatus (claim 1, emphasis added). 

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sun (U.S. Pat. App. Pub. 2012/0128135) disclosed an IP phone registering with a secondary-iPBX server as a failover when a primary-iPBX server is determined to be not available.

Hillier et al. (U.S. Pat. App. Pub. 2012/0320736) disclosed redundant PBX servers for redirecting mobile communications to secondary servers upon server failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441